
	
		II
		110th CONGRESS
		1st Session
		S. 156
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for
			 Mr. Wyden (for himself,
			 Mr. McCain, and Mr. Sununu)) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Permanent Internet Tax Freedom Act
			 of 2007.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerceSection
			 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by
			 striking taxes during the period beginning November 1, 2003, and ending
			 November 1, 2007: and inserting taxes:.
		
